Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0970
                      Lower Tribunal No. F06-39498
                          ________________


                             Joseph Garcia,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Joseph Garcia, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
     Affirmed.   Strickland v. Washington, 466 U.S. 668, 687 (1984)

(requiring demonstration that counsel’s performance was deficient based on

the status of the law at the time and that such deficient performance

prejudiced defendant); see also State v. Floyd, 186 So. 3d 1013 (Fla. 2016);

Wyche v. State, 170 So. 3d 898 (Fla. 3d DCA 2015).




                                     2